IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2272 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 110 DB 2015
                                :
           v.                   :           Attorney Registration No. 25826
                                :
JOHN KLINGER MORT,              :           (Juniata County)
                                :
                Respondent      :


                                       ORDER


PER CURIAM


      AND NOW, this 30th day of June, 2016, upon consideration of the Report and

Recommendations of the Disciplinary Board, John Klinger Mort is suspended from the

Bar of this Commonwealth for a period of one year and one day, and he is directed to

comply with all the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the

Disciplinary Board pursuant to Pa.R.D.E. 208(g).